El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Por escritura No. 37, otorgada ante el notario Enrique Campillo Abrams en el pueblo de Quebradillas el día 11 de marzo de 1914, Manuel Batista y Mena, con el consentimiento de sn esposa, vendió a Doña Josefa Badía y Saavedra, casada, cierta finca urbana.
Al hacerse la inscripción de esta escritura el registrador le puso la siguiente nota:
“Inscrito este documento al folio 109 del tomo 3 de Quebradillas, finca número 174, inscripción 3a., con el defecto subsanable de no acreditarse que el precio de la compraventa corresponda exclusiva-mente al peculio de la compradora.”
El apelante solicita abora la revocación de la nota del registrador y que se proceda a verificar la inscripción del documento sin hacerse mención del referido defecto. Se nos *85hace un poco difícil comprender el motivo de la nota recu-rrida a menos que haya sido debida a un exceso de celo al aplicar al presente caso el principio contenido en el artículo 1322 del Código Civil. No se ha alegado por nadie que la finca en cuestión pertenezca a los bienes privativos de la com-pradora, y no hay nada en la escritura de donde pueda infe-rirse de modo alguno que la misma haya de ser considerada como tal. El artículo 1322 del Código Civil a que se ha hecho referencia, determina expresamente que se reputan ganan-ciales todos los bienes del matrimonio mientras no se pruebe que pertenecen privativamente al marido o a la mujer. Si como ocurrió en el caso de Feliú et al. v. El Registrador de la Propiedad, 16 D. P. R., 766, en la escritura se menciona que la adquisición la hace la esposa y que el precio de la compraventa lo satisface ella con dinero de su propio pecu-lio, o con fondos derivados de ciertos bienes de su exclusiva propiedad, y consta claramente que la intención de las partes y especialmente la de la esposa adquirente es la de conside-rar los bienes así adquiridos como privativos de la misma y hacer que de tal modo consten en el registro, entonces, de acuerdo con lo resuelto en dicho caso, la inscripción hecha por el registrador es correcta. Pero cuando como en el pre-sente caso la escritura no revela ni siquiera remotamente in-tención alguna por parte de ninguno de los interesados de considerar el precio objeto de la compraventa como perte-neciente a los bienes privativos de la compradora, el no pro-barse que dicho precio de la venta perteneciera exclusiva-mente a la compradora es un hecho que lógicamente no puede ser considerado como constitutivo de un defecto en la venta. Véase el caso de Igartúa v. El Registrador, que es muy pare-cido al presente, resuelto en junio 23, 1914.
Debe revocarse la calificación del registrador y cancelarse •en el registro la nota recurrida.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.